Case 8:18-cv-00901-MSS-AAS Document 59 Filed 03/29/19 Page 1 of 2 PageID 525


                                            UNITED STATES DISTRICT COURT
                                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                                    TAMPA DIVISION

DONALD ANDERSON,                                                                 Case No.: 8:18-cv-00901-MSS-AAS

            Plaintiff,

vs.

THADDEUS MICHAEL BULLARD
SR. a/k/a TITUS O’NEIL; and WORLD
WRESTLING ENTERTAINMENT, INC.,

      Defendants.
_________________________________/

                           MOTION FOR EXTENSION OF DISCOVERY DEADLINE

            COMES NOW, the Defendant, THADDEUS M. BULLARD SR. A/K/A TITUS
O’NEIL, by and through the undersigned and hereby files this Motion for Extension of
Discovery Deadline and in support thereof states the following:
            1.           That a Discovery Deadline was established for March 29, 2019 within the Case
Management and Scheduling Report (Document 27) on July 15, 2018.
            2.           That on May 14, 2018, Defendant, WORLD WRESTLING ENTERTAINMENT,
INC., filed a Motion to Dismiss with Incorporated Memorandum of Law (Document 17).
            3.           That          on        October        24,   2018,   Defendant,   WORLD    WRESTLING
ENTERTAINMENT, INC., filed a Motion to Stay Discovery Due to Pending Motion to Dismiss
(Document 36).
            4.           That on November 13, 2018, The Court entered an Order granting Defendant,
WORLD WRESLTING ENTERTAINMENT, INC.’s Motion to Stay Discovery Due to Pending
Motion to Dismiss (Document 42).
            5.           That on March 15, 2019, the Court entered an Order (Document 57) denying
without prejudice the Motion to Dismiss filed by WORLD WRESTLING ENTERTAINMENT,
INC.
            6.           That Defendant, THADDEUS MICHAEL BULLARD SR, waited for the Court to
Rule on the Motion to Stay Discovery and Motion to Dismiss filed by Defendant, WORLD
WRESTLING ENTERTAINMENT, INC., in order to avoid duplicating discovery requests.



Motion for Extension of Discovery Deadline                                                                     1
Anderson v. Bullard, et. al., Case No.: 8:18-cv-00901-MSS-AAS
Firm: torres|benet, p.a.; Atty: Mario E. Torres, Esq.
Case 8:18-cv-00901-MSS-AAS Document 59 Filed 03/29/19 Page 2 of 2 PageID 526


            7.           That Defendant, THADDEUS MICHAEL BULLARD SR, believes that an
extension to July 1st, 2019, would enable him to conduct meaningful discovery pertinent to his
defense.
            8.           That allowing an extension to the discovery deadline would not prejudice the
other parties and would promote judicial economy and efficiency.
            WHEREFORE, Defendant, THADDEUS MICHAEL BULLARD SR, respectfully
requests that this Honorable Court enter an Order which grants this Motion and extends the
Discovery Deadline for this matter to July 1st, 2019 and to grant such further relief that this Court
finds just and proper.
                                 CERTIFICATE OF GOOD FATH (Local Rule 3.01(g))
            This request is being made in good faith and not for purposes of delay. Counsel for
WORLD WRESTLING ENTERTAINMENT, INC. has no objection to the requested relief
asked for in this motion. Counsel for Bullard reached out to Counsel for Anderson for his
position on this Motion but was informed that he would be unavailable until Monday, April 1st.
2019.
                                                       CERTIFICATE OF SERVICE
            I HEREBY CERTIFY, that a true copy of the foregoing has been furnished on this the
29th day of March, 2019, on the below parties via the e-filing CM/ECF portal which constitutes
appropriate service.


Derek L. Metts                                                         Daniel A. Shapiro
Metts Legal, P.A.                                                      Justin T. Saar
320 Maitland Avenue                                                    Cole, Scott & Kissane, PA
Altamonte Springs, Florida 32701                                       4301 West Boy Scout Blvd.
                                                                       Suite 400
                                                                       Tampa, Florida 33607

                                                                Respectfully Submitted,

                                                                /s/ Mario E. Torres, Esquire
                                                                MARIO E. TORRES, ESQUIRE
                                                                FLOR IDA B AR NUMBER :    17908
                                                                mariotorres@torresbenet.com
                                                                5308 Van Dyke Road
                                                                Lutz, Florida 33558
                                                                813.963.7770 Office | Fax
                                                                E-Service: eservice@torresbenet.com
                                                                www.torresbenet.com
                                                                ATTORNEY FOR THE DEFENDANT, T.BULLARD


Motion for Extension of Discovery Deadline                                                              2
Anderson v. Bullard, et. al., Case No.: 8:18-cv-00901-MSS-AAS
Firm: torres|benet, p.a.; Atty: Mario E. Torres, Esq.
